Exhibit 10.5

PLEDGE AND SECURITY AGREEMENT

(Equity Issuance Proceeds)

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is dated as of January 31,
2012 and is made by GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation
having an address at 2121 Rosecrans, Ste. 3321, El Segundo, California 90245,
(“Pledgor”) and KEYBANK NATIONAL ASSOCIATION, a national banking association
having a principal place of business at 225 Franklin Street, 18th Floor, Boston,
Massachusetts 02110, as agent (in such capacity, “Agent”) for itself and any
other lenders who become Lenders under the Credit Agreement (as hereinafter
defined) (collectively referred to as “Lenders” and each individually referred
to as a “Lender”).

RECITALS

Pursuant to the terms of that certain Mezzanine Credit Agreement dated
January 31, 2012 among The GC Net Lease (Redmond) Investors, LLC, a Delaware
limited liability company, and certain of its affiliates (individually and
collectively, the “Borrower”), Agent and Lenders (as may be amended from time to
time the “Credit Agreement”), Lenders have severally agreed to make loans
(individually and collectively, the “Loan”) to Borrower upon the terms and
subject to the conditions set forth therein, such loan to be evidenced by Notes
issued by Borrower to Lenders thereunder. It is a condition precedent to the
obligation of Lenders to make the Loan available under the Credit Agreement that
Pledgor shall have executed and delivered this Agreement to Agent for the
ratable benefit of Lenders.

NOW, THEREFORE, in consideration of the premises and to induce Agent and Lenders
to enter into the Credit Agreement and to induce Lenders to make their
respective loans to Borrower under the Credit Agreement, Pledgor hereby agrees
with Agent for the ratable benefit of Lenders as follows:

1. Pledge; Grant of Security Interest. Pledgor hereby grants, assigns,
transfers, grants a security interest in, sets over and delivers unto Agent, for
the ratable benefit of Lenders, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise), of the Obligations, a security interest in, to and
under all of Pledgor’s right, title and interest, whether now owned or hereafter
acquired and whether now existing or hereafter arising (all of which shall be
collectively called the “Collateral”) in any and all of the following:

(a) all future purchase price, subscription, and other payments and
contributions, in each case, in cash (“Gross Equity Issuance Proceeds”) from the
subscribers and stockholders (collectively, the “Stockholders”) in exchange for
each equity issuance by Pledgor (“Equity Issuance”), after deduction of net
sales commissions and other reasonable expenses not to exceed in the aggregate
12% of Gross Equity Issuance Proceeds (collectively, the “Net Equity Issuance
Proceeds”); provided, however, with respect to any subscription payments payable
by any investor pursuant to the associated offering documents for Equity
Interests in Pledgor (“Shares”), such pledge shall not be deemed effective until
Pledgor has accepted the subscription (consistent with Section 7(j) hereof),
which shall be no later than when such funds are deposited into the Accounts;



--------------------------------------------------------------------------------

(b) Account No. 769681043931 at KeyBank National Association (the “Depository”)
and all deposit and other accounts (the “Accounts”) of Pledgor wherever located
into which the Gross Equity Issuance Proceeds shall be deposited, after
deduction and retention by any applicable broker-dealer of sales commissions and
all cash, certificates, interest, dividends, deposits, deposit accounts,
instruments, credits, investments, claims, contract rights, chattel paper
(whether tangible or electronic), money market certificates, repurchase
agreements, savings instruments, securities, securities entitlements, investment
property, commercial paper, letter-of-credit rights (whether or not the letter
of credit is evidenced by a writing), payment intangibles, and general
intangibles at any time and from time to time now or hereafter related to the
Net Equity Issuance Proceeds which are Collateral and all such property
received, receivable or otherwise distributed in respect of, in substitution or
in exchange for, or in replacement of the foregoing, and all supporting
obligations; and

(c) all Proceeds and products of the foregoing;

provided that (a) so long as no Event of Default then exists, the Collateral may
be withdrawn by Pledgor from the Accounts as required to make th payments set
forth under Section 2.10(d)(i) of the Credit Agreement, (b) Agent’s rights to
withdraw funds from the Accounts shall be limited to the Net Equity Issuance
Proceeds contained therein from time to time.

2. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein shall have the same meanings given to them
in the Credit Agreement. The following terms shall have the following meanings:

“Articles” means the Third Articles of Amendment and Restatement of Pledgor,
dated as of October 26, 2009, as may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of the Loan
Documents.

“Events of Default” shall mean (i) the occurrence and continuance of an Event of
Default as defined in the Credit Agreement (after taking into account all
applicable grace periods); or (ii) the failure of Pledgor to pay and perform all
of Pledgor’s obligations to Agent and Lenders hereunder unless such failure is
cured or remedied within the applicable grace period, if any, set forth or
referred to herein or in the Credit Agreement.

“Obligations” shall mean all obligations of Pledgor and Borrower to Agent or any
Lender, whether now existing or hereafter arising, direct or indirect, absolute
or contingent, under any one or more of this Agreement and the other Loan
Documents.

“Organizational Documents” means the Articles, the By-Laws of Pledgor and the
Prospectus of Pledgor (and all supplements thereto, amendments and replacements
thereof, and any new prospectus relating to any offering of Shares).

 

- 2 -



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Net Equity Issuance Proceeds, collections thereon or
distributions with respect thereto.

3. Absolute Assignment; License Back. The parties intend that this Agreement
shall be a present, absolute and unconditional assignment and shall, upon the
occurrence and during the continuance of an Event of Default, give Agent the
right to collect the Net Equity Issuance Proceeds and to apply such Net Equity
Issuance Proceeds to payment of the principal and interest and all other sums
payable on the Obligations in accordance with the terms of the Credit Agreement.
Prior to the occurrence and continuance of an Event of Default, Agent hereby
grants to Pledgor the right, subject to the provisions set forth herein, to
collect all Net Equity Issuance Proceeds and the Proceeds thereof so long as
Pledgor complies with the terms of the Credit Agreement and this Agreement.
Pledgor shall promptly provide written notice to Agent in the event that any
Collateral is realized by Pledgor as a result of the remedies available pursuant
to the Organizational Documents after the occurrence and continuance of an Event
of Default.

4. Representations and Warranties. Pledgor hereby represents and warrants that:

(a) Pledgor is and shall be the owner of the Collateral free and clear of all
pledges, liens, security interests and other encumbrances of any nature
whatsoever, except in favor of Agent.

(b) Pledgor has the corporate power and authority to pledge the Collateral and
to grant the security interest in the Collateral as herein provided.

(c) There are no restrictions on the transfer of the Collateral to Agent
hereunder or with respect to any subsequent transfer thereof or realization
thereupon by Agent except as set forth in the Organizational Documents.

(d) The execution, delivery and performance of this Agreement by Pledgor does
not and shall not result in the violation of any mortgage, indenture, material
contract, instrument, agreement, judgment, decree, order, statute, rule or
regulation to which Pledgor is subject or by which it is bound.

(e) Pledgor shall not suffer or permit any lien or encumbrance to exist on or
with respect to the Collateral except in favor of Agent or as may be permitted
by the Credit Agreement.

(f) This Agreement (i) has been duly authorized, executed and delivered by
Pledgor and (ii) constitutes the legal, valid and binding obligation of Pledgor
enforceable in accordance with the terms hereof, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization,
receivership, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

- 3 -



--------------------------------------------------------------------------------

(g) There is no material litigation or administrative proceeding now pending, or
to the best of its knowledge threatened, against Pledgor which if adversely
decided could materially impair the ability of Pledgor to pay or perform
Pledgor’s obligations hereunder.

(h) Pledgor is a duly formed and validly existing corporation under the laws of
the State of Maryland. Pledgor is duly qualified in each jurisdiction where the
nature of its business is such that qualification is required and has all
requisite power and authority to conduct its business and to own its property,
as now conducted or owned, and as contemplated by this Agreement to the extent
that failure to do so could reasonably be expected to have a Material Adverse
Effect (as defined in the Credit Agreement) on the ability of Pledgor to pay and
perform its obligations hereunder or under the other Loan Documents. The
organizational number of Pledgor is D12695136; the taxpayer identification
number of Pledgor is 26-3335705. All required entity actions and proceedings
have been duly taken so as to authorize the execution and delivery by Pledgor of
the Loan Documents to which it is a party.

5. Use of Net Equity Issuance Proceeds. So long as no Event of Default exists,
the Net Equity Issuance Proceeds may be withdrawn by Pledgor from the Accounts
and used for any purpose permitted by the Organizational Documents or required
under the Credit Agreement. Upon the occurrence, and during the continuance, of
an Event of Default, the Agent shall use any Net Equity Issuance Proceeds called
in accordance with Section 6(b) and any other Collateral to the extent permitted
by and subject to the terms of the Credit Agreement.

6. Call for Equity Issuance Proceeds.

(a) Agent has the right at any time following the occurrence of, and during the
continuance of, an Event of Default to direct Depository to transfer to Agent
all Collateral then or thereafter held by Depository for the purposes set forth
in and subject to the terms of the Credit Agreement and the Loan Documents.

(b) Upon the occurrence and during the continuance of an Event of Default, this
Agreement shall constitute an irrevocable direction to and full authority to
Depository to pay all Net Equity Issuance Proceeds to Agent in accordance with
the terms of the Credit Agreement and the Loan Documents. Pledgor hereby
irrevocably authorizes Depository to rely upon and comply with any notice or
demand by Agent for the payment to Agent of any Net Equity Issuance Proceeds due
or to become due. Agent shall promptly after any such notice or demand is sent
to Depository send a copy thereof to Pledgor.

7. Covenants. Pledgor covenants and agrees that:

(a) Pledgor shall keep the Collateral free and clear of all liens, encumbrances,
attachments, security interest pledges and charges except for this Agreement and
as otherwise permitted by the Credit Agreement.

(b) Pledgor shall faithfully perform and discharge in all material respects all
obligations of Pledgor under the Organizational Documents. Pledgor shall appear
in and defend, at no cost to Agent, any action or proceeding arising under or in
any manner connected with the Organizational Documents or the Collateral in
which Pledgor is named as a party.

 

- 4 -



--------------------------------------------------------------------------------

(c) Nothing contained herein shall be construed to impose any liability or
obligation on Agent under or with respect to the Organizational Documents.
Pledgor shall indemnify and hold Agent and Lenders harmless from and against any
and all actual and out-of-pocket liabilities, losses, damages and reasonable
costs and expenses which Agent and Lenders may incur by reason of the
Organizational Documents or by reason of this Agreement, and from and against
any and all claims and demands whatsoever which may be asserted against Agent
and Lenders by Stockholders or any other third party by reason of any alleged
obligations to be performed or discharged by Agent or Lenders under the
Organizational Documents or this Agreement unless due to its gross negligence or
willful wrongdoing or breach of this Agreement or the Organizational Documents.
Should Agent and Lenders incur any such liability, loss, damage, cost or expense
except if due to their gross negligence or willful misconduct or breach of this
Agreement or the Organizational Documents, Pledgor shall within ten
(10) Business Days after written demand reimburse Agent and Lenders for the
amount thereof together with all reasonable costs and expenses and reasonable
attorneys’ fees incurred by Agent and Lenders. If the foregoing sums are not
paid within ten (10) Business Days, they shall bear interest from the date of
demand until paid at the default rate set forth in the Credit Agreement. Pledgor
shall have the right to defend (as appropriate) and settle any claim made by
Stockholders or any third party (other than any Agent, Lenders or participants)
relating to a possible indemnification obligation to Agent or any of the Lenders
under this Agreement. Agent, on behalf of the Lenders shall promptly, upon
discovery of any such claim made by Stockholders or another third party against
Agent of any of the Lenders, give notice to Pledgor of such claim which notice
shall set forth such claim in reasonable detail.

(d) Pledgor shall execute all such instruments, documents and papers, and will
do all such acts as Agent may reasonably request from time to time to carry into
effect the provisions and intent of this Agreement including, without
limitation, the execution of notifications to obligors on the Collateral,
direction letters with any applicable broker dealer or other intermediary, and
will use good faith reasonable efforts to do all such other acts as Agent may
reasonably request with respect to the perfection and protection of the pledge
and security interest granted herein and the assignment effected hereby.

(e) Pledgor shall not sell, assign, transfer or otherwise dispose of the
Collateral or any interest therein to any other person, firm, corporation or
entity except as permitted by the Credit Agreement and the other Loan Documents.

(f) While an Event of Default exists, Pledgor shall deliver to Agent, if and
when received by Pledgor, any item representing or constituting any of the
Collateral received by Pledgor; and if, under any circumstance whatsoever, any
of such proceeds should be paid to or come into the hands of Pledgor, Pledgor
shall hold the same in trust for prompt delivery to Agent to be held as
additional Collateral.

(g) Pledgor shall not permit Depository or the Accounts to be changed as the
bank/accounts into which Net Equity Issuance Proceeds are deposited or the
Collateral to be moved from the Depository, in each case without the prior
written consent of Agent (which consent shall not be unreasonably withheld or
delayed), except as otherwise permitted by the Loan Documents.

 

- 5 -



--------------------------------------------------------------------------------

(h) Pledgor shall comply with all Legal Requirements applicable to the
Collateral to the extent that such matter could reasonably be expected to
materially impair the ability of Borrower to pay and perform their obligations
under the Loan Documents or which could reasonably be expected to cause the
financial covenants in Section 5.02 of the Credit Agreement to be violated.

(i) Pledgor shall not make any amendments or waive any provisions of any of the
Organizational Documents which would materially and adversely affect the
Collateral without the prior written consent of Agent, not to be unreasonably
withheld or delayed.

8. Rights of Agent. Pledgor hereby grants to Agent the following rights:

(a) Upon any sale or transfer by Agent of the Credit Agreement and the
indebtedness evidenced thereby, subject to the requirements of the Credit
Agreement, Agent may assign or transfer its rights and interest under this
Agreement in whole or in part to the purchaser or transferee, who shall
thereupon become vested with all powers and rights given to Agent in respect
thereto, and Agent and Lenders shall be thereafter forever relieved and fully
discharged from any liability or responsibility thereafter arising or accruing
in connection therewith.

(b) Pledgor shall maintain books and records in connection with the
Organizational Documents as books and records are generally required to be
maintained and provided to Agent under the Credit Agreement. Such books and
records shall contain, among other matters, a copy of the Organizational
Documents and information relating to Accounts balances and transactions
relating to the Accounts and the other Collateral. Pledgor shall cause
Depository to send to Agent information relating to the Accounts as reasonably
requested by Agent.

(c) Pledgor shall furnish to Agent at any time and from time to time such other
duly executed documents or instruments relating to the creation or continuation
of a perfected security interest in the Net Equity Issuance Proceeds as Agent
may reasonably require. So long as any Obligations remain due and owing
hereunder, Agent or any of its officers is hereby irrevocably made, constituted
and appointed the true and lawful attorney for Pledgor to execute, after twenty
(20) Business Days notice to Pledgor (except in the case where Agent believes
its security is in imminent risk of impairment, then no such notice shall be
required) in the name of Pledgor any financing statements, continuation
statements or any other documents which Agent may deem reasonably necessary to
perfect the security interest created hereunder.

(d) Prior to or contemporaneously with the delivery hereof, Pledgor shall
deliver to Agent appropriate financing statements for filing under the Uniform
Commercial Code of the appropriate jurisdictions as Agent may reasonably request
and shall during the term of this Agreement take all other action as Agent shall
reasonably request in order to perfect Agent’s security interest in the Equity
Issuance Proceeds.

 

- 6 -



--------------------------------------------------------------------------------

9. Rights After Event of Default. If an Event of Default has occurred and is
continuing, subject to Sections 3 and 5 of this Agreement:

(a) Agent may exercise all of its rights with respect to the Collateral,
including, but not limited to, notifying Depository (the “Control Notice”) to
comply with instructions given by Agent with respect to the Collateral held by
Depository and, if requested by Agent, to pay any such Net Equity Issuance
Proceeds directly to Agent and all other steps reasonably necessary to protect
and enforce Agent’s rights with respect to the Net Equity Issuance Proceeds.
Agent may make a request to Depository for immediate payment to Agent of the Net
Equity Issuance Proceeds that are otherwise due and payable pursuant to the
Organizational Documents, may receive such amounts, and may apply such amounts
for the purposes set forth in Section 5 above.

(b) Agent may exercise, in addition to all other rights and remedies granted in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Uniform Commercial Code of the appropriate jurisdiction to the extent of its
interest in the Collateral as set forth in this Agreement so long as all Net
Equity Issuance Proceeds received hereunder are used in connection with the
Obligations. To the extent permitted by applicable law, Pledgor waives all
claims, damages and demands it may acquire against Agent and Lenders arising out
of the exercise by Agent of any of its rights hereunder.

(c) The rights of Agent hereunder shall not be conditioned or contingent upon
the pursuit by Agent of any right or remedy against any other person which may
be or become liable in respect of all or any part of the Obligations or against
any other collateral security therefor, guaranty thereof or right of offset with
respect thereto. Agent shall not be liable for any failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so, nor
shall it be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Pledgor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof.

All of the foregoing rights and remedies of Agent are cumulative, and Agent
shall also have upon the occurrence of any Event of Default all other rights and
remedies provided under the other Loan Documents and any other agreement between
Pledgor, Borrower, Agent, Lenders, or otherwise available at law or in equity or
by statute.

10. ERISA and REIT Limitation. Notwithstanding anything contained herein to the
contrary or in the Credit Agreement, Agent shall not acquire or take any other
action with respect to the interests of Pledgor or Stockholders (i) to the
extent that such acquisition or such other action constitutes a non-exempt
“prohibited transaction” (as such term is defined in Section 4975 of the
Internal Revenue Code or Section 406 of ERISA) or (ii) to the extent that such
action causes the Pledgor to no longer qualify as a REIT.

11. Limitation on Duties Regarding Collateral. Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as Agent deals with similar
securities and property for its own account. Neither Agent,

 

- 7 -



--------------------------------------------------------------------------------

any Lender, nor any of their respective directors, officers, employees shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Pledgor or any other person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.

12. No Waiver. Failure of Agent to avail itself of any terms, covenants or
conditions of this Agreement for any period of time or for any reason shall not
constitute a waiver thereof.

13. Additional Rights. Agent may take or release other security, may release any
party primarily or secondarily liable for any Obligations secured hereby, may
grant extensions, renewals or indulgences with respect to such Obligations, may
amend, modify or cancel all or any of the terms of the Obligations, and may
apply any other security therefor held by Agent to the satisfaction of such
Obligations without prejudice to any of Agent’s rights hereunder or under the
other Loan Documents. The rights of Agent to collect the Obligations and to
enforce any other security therefor held by Agent may be exercised by Agent
either prior to, simultaneously with or subsequent to any action by Agent
hereunder. Agent shall have the full right, power and authority to enforce this
Agreement or any of the terms, covenants or conditions hereof, at any time or
times that Agent shall deem fit.

14. Amendments. Any change, amendment, modification, abridgment, cancellation or
discharge of this Agreement or any term or provision hereof shall be in writing
signed by Agent and Pledgor.

15. Termination. Upon the date of payment to Agent of the full amount of all
Obligations, this Agreement shall be void and of no further effect except that
Section 7(d) shall continue to survive and Agent shall, within five (5) Business
Days of Pledgor’s written demand, execute and deliver to Pledgor in recordable
form all necessary documents, if any, for the removal of this Agreement and any
related financing statement from the public record.

16. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon Pledgor, and its successors and assigns, and shall inure to the
benefit of Agent and its successors and assigns as permitted pursuant to the
Credit Agreement.

17. Notices. Notices required or permitted to be given hereunder and all other
communications hereunder shall be in writing and shall be sent or delivered in
accordance with the Credit Agreement and shall be deemed to have been given when
sent or delivered in accordance with the terms of the Credit Agreement.

18. Severability. If any provision hereof is determined to be illegal or
unenforceable for any reason, the remaining provisions hereof shall not be
affected thereby.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

- 8 -



--------------------------------------------------------------------------------

20. Waiver of Trial by Jury. PLEDGOR AND AGENT EACH WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS RELATED TO ANY OF THE LOAN DOCUMENTS. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY PLEDGOR AND AGENT AND EACH ACKNOWLEDGES
THAT NEITHER THE OTHER NOR ANY PERSON ACTING ON BEHALF OF THE OTHER HAS OR HAVE
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. PLEDGOR AND AGENT EACH FURTHER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL. PLEDGOR AND AGENT EACH FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTANDS THE MEANING OF THIS WAIVER PROVISION.

21. Inconsistency. In the event of any inconsistency or conflict between the
terms and provisions of this Agreement and the terms and provisions of the
Credit Agreement, the terms and provisions of the Credit Agreement shall
prevail.

22. Counterparts. This Agreement may be executed by different parties hereto on
any number of separate counterparts, each of which, when so executed and
delivered, shall be an original, and all such counterparts shall together
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

- 9 -



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

PLEDGOR:

 

GRIFFIN CAPITAL NET LEASE REIT, INC.,

a Maryland corporation

By:   /s/ Joseph E. Miller Name:   Joseph E. Miller Title:   Chief Financial
Officer

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION

By:   /s/ Christopher T. Neil Name:   Christopher T. Neil Title:   Senior
Relationship Manager

[Signature Page to Equity Proceeds Pledge]